Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 4, 11, and 15 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 11 depends on claim 1. Claim 1 recites the limitations “a driving transistor supply a driving current to a pixel electrode, …… the covering layer is an extended portion of the pixel electrode”. Claim 11 further recites the limitation “the pixel electrode having the extended portion as the covering layer is an adjacent pixel electrode that does not receive the driving current from the driving transistor”. The limitation recited in claim 11 in in contradictory with the limitations recited in claim 1. 

Claim 15 depends on claim 14. Claim 14 recites the limitation “a second compensation gate electrode, a second compensation source electrode, and a second compensation drain electrode”. Claim 15 further recites the limitation “the second compensation electrode”. There is insufficient antecedent basis for the limitation. For the purpose of the examination, the limitation “the second compensation electrode” is interpreted as “a second compensation electrode”. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art 
6.	Claims 1 and 12 rejected under 35 U.S.C. 103 as unpatentable over Kwak (US 20060170634 A1) in view of Takahara (US 20090201231 A1).
Regarding claim 1, Kwak (Figs. 2 and 5) discloses a display device, comprising: 
a driving transistor (driving transistor M1) supply a driving current to a pixel electrode (pixel electrode 150, which is anode of OLED); 
a first switching transistor (switching transistor M3) coupled to a scan line (scan line Sn) and a data line (data line Dm); 
a compensation transistor (compensation transistor M2); 
a pixel electrode (pixel electrode 150, which is anode of OLED); 
an organic emission layer (organic light emission layer 160) disposed over the pixel electrode (pixel electrode 150); 
a common electrode (common electrode 170, which is cathode of OLED) disposed over the organic emission layer (organic light emission layer 160); 
a covering layer covering the compensation transistor, wherein the covering layer is an extended portion of the pixel electrode (Fig. 5; pixel electrode 150 has a light reflecting portion 149 that covers compensation transistor M2). 

Although Kwak does not expressly discloses the compensation transistor including a first compensation transistor and a second compensation transistor coupled to each other. Kwak discloses the compensation transistor is a double gate transistor. It is well (e.g., Figs. 10-11, 25, 55, 58, 59, and 90-94) discloses an OLED display device similar to that disclosed by Kwak, comprising: a driving transistor (driving transistor 11a), a first switching transistor (switching transistor 11c), a compensation transistor (compensation transistor 11b), and an organic light emitting element (OLED 15), wherein the compensation transistor (compensation transistor 11b) is a double-gate transistor including a first compensation transistor and a second compensation transistor coupled to each other (e.g., Figs. 10-11, 25, 55, 58, 59; compensation transistor 11b). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Takahara to the compensation transistor of the OLED pixel circuit of Kwak because a double-gate transistor would reduce a current leakage and improve the performance of a display device.

Regarding claim 12, Kwak (Figs. 2 and 5) discloses a display device, comprising: 
a driving transistor (driving transistor M1) supply a driving current to a pixel electrode (pixel electrode 150, which is anode of OLED); 
a first switching transistor (switching transistor M3) coupled to a scan line (scan line Sn) and a data line (data line Dm); 
a compensation transistor (compensation transistor M2); 
a pixel electrode (pixel electrode 150, which is anode of OLED); 
an organic emission layer (organic light emission layer 160) disposed over the pixel electrode (pixel electrode 150); 
(common electrode 170, which is cathode of OLED) disposed over the organic emission layer (organic light emission layer 160); 
a covering layer covering a portion of the compensation transistor, wherein the covering layer is an extended portion of the pixel electrode (Fig. 5; pixel electrode 150 has a light reflecting portion 149 that covers compensation transistor M2).

Although Kwak does not expressly discloses the compensation transistor including a first compensation transistor and a second compensation transistor coupled to each other. Kwak discloses the compensation transistor is a double gate transistor. It is well known a  double gate transistor is equivalent to two transistor coupled to each other. As an example, Takahara (e.g., Figs. 10-11, 25, 55, 58, 59, and 90-94) discloses an OLED display device similar to that disclosed by Kwak, comprising: a driving transistor (driving transistor 11a), a first switching transistor (switching transistor 11c), a compensation transistor (compensation transistor 11b), and an organic light emitting element (OLED 15), wherein the compensation transistor (compensation transistor 11b) is a double-gate transistor including a first compensation transistor and a second compensation transistor coupled to each other (e.g., Figs. 10-11, 25, 55, 58, 59; compensation transistor 11b). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Takahara to the compensation transistor of the OLED pixel circuit of Kwak because a double-gate transistor would reduce a current leakage and improve the performance of a display device.


Regarding claim 1, Hyeon (Figs. 1-3) discloses a display device, comprising: 
a driving transistor (driving transistor T1) supply a driving current to a pixel electrode (pixel electrode 191, which is anode of OLED); 
a first switching transistor (switching transistor T2) coupled to a scan line (scan line 121) and a data line (data line 171); 
a compensation transistor (compensation transistor T3); 
a pixel electrode (pixel electrode 191, which is anode of OLED); 
an organic emission layer (organic light emission layer 370) disposed over the pixel electrode (pixel electrode 191); 
a common electrode (common electrode 270, which is cathode of OLED) disposed over the organic emission layer (organic light emission layer 370); 
a covering layer covering the compensation transistor, wherein the covering layer is an extended portion of the pixel electrode (Fig. 2; pixel electrode 191 has an extended portion that covers compensation transistor T3). 

Hyeon does not discloses the compensation transistor including a first compensation transistor and a second compensation transistor coupled to each other. However, Takahara (e.g., Figs. 10-11, 25, 55, 58, 59, and 90-94) discloses an OLED display device similar to that disclosed by Hyeon, comprising: a driving transistor (driving transistor 11a), a first switching transistor (switching transistor 11c), a compensation transistor (compensation transistor 11b), and an organic light emitting element (OLED 15), wherein the compensation transistor (compensation transistor 11b) can be a single-gate transistor (e.g., Figs. 90-94) as disclosed by Hyeon or a double-gate transistor including a first compensation transistor and a second compensation transistor coupled to each other (e.g., Figs. 10-11, 25, 55, 58, 59; compensation transistor 11b).
Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Takahara to the compensation transistor of the OLED pixel circuit of Hyeon because a double-gate transistor would reduce a current leakage and improve the performance of a display device.

Regarding claim 2, Hyeon in view of Takahara discloses the display device of claim 1, Hyeon (Figs. 1-3) discloses wherein: the scan line (scan line 121) is configured to provide a scan signal (scan signal Sn), and the driving transistor (driving transistor T1) comprises a driving gate electrode, a driving source electrode and a driving drain electrode (Figs. 1-2). In addition, Takahara (e.g., Figs. 10-11, 25, 55, 58, 59, and 90-94) discloses the same features as claimed.

Regarding claim 3, Hyeon in view of Takahara discloses the display device of claim 2, Takahara (e.g., Figs. 10-11, 25, 55, 58, and 59) discloses wherein: the first compensation transistor comprises a first compensation gate electrode, a first compensation source electrode, and a first compensation drain electrode, the second compensation transistor comprises a second compensation gate electrode, a second compensation source electrode, and a second compensation drain electrode, the first compensation gate electrode and the second compensation gate electrode are connected (e.g., Figs. 10-11, 25, 55, 58, and 59; compensation transistor 11b including a first compensation transistor and a second compensation transistor coupled to each other). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Takahara to the compensation transistor of the OLED pixel circuit of Hyeon for the same reason above.

Regarding claim 4, Hyeon in view of Takahara discloses the display device of claim 3, Hyeon (Figs. 1-3) discloses wherein the driving source electrode of the driving transistor (driving transistor T1) is connected to a drain electrode of the switching transistor (switching transistor T2). In addition, Takahara (e.g., Figs. 10-11, 25, 55, 58, 59, and 90-94) discloses the same features as claimed.

Regarding claim 5, Hyeon in view of Takahara discloses the display device of claim 3, Hyeon (Figs. 1-2) discloses the display device further comprising: a driving connecting layer (Figs. 1-2) configured to electrically connect the driving gate electrode (gate of transistor T1) to the first compensation drain electrode (drain of transistor T3).

Regarding claim 7, Hyeon in view of Takahara discloses the display device of claim 1, Hyeon (Figs. 1-2) discloses wherein the covering layer has an extended portion (pixel electrode 191 has an extension section) extended in a direction that the scan line (scan line 121) is extended.

Regarding claim 8, Hyeon in view of Takahara discloses the display device of claim 7, Hyeon (Figs. 1-2) discloses wherein the covering layer includes an oblique portion (pixel electrode 191 has an extension with an oblique edge potion) having a predetermined angle with the scan line (scan line 121).

Regarding claim 9, Hyeon in view of Takahara discloses the display device of claim 7, Hyeon (Figs. 1-2) discloses wherein the covering layer has another extended portion (pixel electrode 191 has an extension section) extended in a direction perpendicular to the direction that the scan line (scan line 121) is extended.

Regarding claim 10, Hyeon in view of Takahara discloses the display device of claim 7, Hyeon (Figs. 1-2) discloses wherein the covering layer has an extended portion (pixel electrode 191 has an extension section) extended in a direction perpendicular to a direction that the scan line (scan line 121) is extended.

Regarding claim 11, Hyeon in view of Takahara discloses the display device of claim 1, Hyeon (Figs. 1-3) discloses wherein the pixel electrode having the extended portion as the covering layer is an adjacent pixel electrode that does not receive the driving current from the driving transistor (Figs. 1-3).

(Figs. 1-3) discloses a display device, comprising: 
a driving transistor (driving transistor T1) supply a driving current to a pixel electrode (pixel electrode 191, which is anode of OLED); 
a first switching transistor (switching transistor T2) coupled to a scan line (scan line Sn) and a data line (data line 171); 
a compensation transistor (compensation transistor T3); 
a pixel electrode (pixel electrode 191, which is anode of OLED); 
an organic emission layer (organic light emission layer 370) disposed over the pixel electrode (pixel electrode 191); 
a common electrode (common electrode 270, which is cathode of OLED) disposed over the organic emission layer (organic light emission layer 370); 
a covering layer covering a portion of the compensation transistor, wherein the covering layer is an extended portion of the pixel electrode (Fig. 2; pixel electrode 191 has an extended portion that covers compensation transistor T3).

Hyeon does not discloses the compensation transistor including a first compensation transistor and a second compensation transistor coupled to each other. However, Takahara (e.g., Figs. 10-11, 25, 55, 58, 59, and 90-94) discloses an OLED display device similar to that disclosed by Hyeon, comprising: a driving transistor (driving transistor 11a), a first switching transistor (switching transistor 11c), a compensation transistor (compensation transistor 11b), and an organic light emitting element (OLED 15), wherein the compensation transistor (compensation transistor 11b) can be a single-gate transistor (e.g., Figs. 90-94) as disclosed by Hyeon or a double-gate (e.g., Figs. 10-11, 25, 55, 58, 59; compensation transistor 11b).
Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Takahara to the compensation transistor of the OLED pixel circuit of Hyeon because a double-gate transistor would reduce a current leakage and improve the performance of a display device.

Regarding claim 13, Hyeon in view of Takahara discloses the display device of claim 12, Hyeon (Figs. 1-3) discloses wherein: the scan line (scan line 121) is configured to provide a scan signal (scan signal Sn), and the driving transistor (driving transistor T1) comprises a driving gate electrode, a driving source electrode and a driving drain electrode (Figs. 1-2). In addition, Takahara (e.g., Figs. 10-11, 25, 55, 58, 59, and 90-94) discloses the same features as claimed.

Regarding claim 14, Hyeon in view of Takahara discloses the display device of claim 13, Takahara (e.g., Figs. 10-11, 25, 55, 58, and 59) discloses wherein: the first compensation transistor comprises a first compensation gate electrode, a first compensation source electrode, and a first compensation drain electrode, the second compensation transistor comprises a second compensation gate electrode, a second compensation source electrode, and a second compensation drain electrode, the first compensation drain electrode is connected to the driving gate electrode, the second compensation drain electrode and the first compensation source electrode are connected to each other, and the second compensation source electrode is connected to the driving (e.g., Figs. 10-11, 25, 55, 58, and 59; compensation transistor 11b including a first compensation transistor and a second compensation transistor coupled to each other). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Takahara to the compensation transistor of the OLED pixel circuit of Hyeon for the same reason above.

Regarding claim 15, Hyeon in view of Takahara discloses the display device of claim 14, the combination of Hyeon and Takahara discloses wherein: the covering layer covers both the first compensation gate electrode and the second compensation electrode (Hyeon, Figs. 1-2; pixel electrode has an extension portion as a cover layer covering the compensation transistor). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Takahara to the compensation transistor of the OLED pixel circuit of Hyeon for the same reason above.

Regarding claim 17, Hyeon in view of Takahara discloses the display device of claim 13, Hyeon (Figs. 1-3) discloses wherein the covering layer has an extended portion (pixel electrode 191 has an extension section) extended in a direction that the scan line (scan line 121) is extended.

Regarding claim 18, Hyeon in view of Takahara discloses the display device of claim 15, Hyeon (Figs. 1-3) discloses wherein the covering layer includes an oblique (pixel electrode 191 has an extension with an oblique edge potion) forming a predetermined angle with the scan line (scan line 121).

Regarding claim 19, Hyeon in view of Takahara discloses the display device of claim 15, Hyeon (Figs. 1-3) discloses wherein the covering layer has another extended portion (pixel electrode 191 has an extension section) extended in a direction perpendicular to the direction that the scan line (scan line 121) is extended.

Regarding claim 20, Hyeon in view of Takahara discloses the display device of claim 12, Hyeon (Figs. 1-3) discloses wherein the covering layer has an extended portion (pixel electrode 191 has an extension section) extended in a direction perpendicular to a direction that the scan line (scan line 121) is extended.

8.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as unpatentable over Hyeon (US 20130257839 A1) in view of Takahara (US 20090201231 A1) and further in view of Noguchi (US 20120127220 A1).
Regarding claim 6, Hyeon in view of Takahara discloses the display device of claim 5, but does not disclose the initialization voltage line as claimed. However, Noguchi (e.g., Fig. 1) discloses an display device same as or similar to that disclosed by Hyeon in view of Takahara, comprising: an initialization voltage line (voltage line data_2) configured to provide an initialization voltage (initialization voltage from voltage line data_2) to the pixel electrode (anode of OLED). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from 

Regarding claim 16, Hyeon in view of Takahara discloses the display device of claim 13, but does not disclose the initialization voltage line as claimed. However, Noguchi (e.g., Fig. 1) discloses an display device same as or similar to that disclosed by Hyeon in view of Takahara, comprising: an initialization voltage line (voltage line data_2) configured to provide an initialization voltage (initialization voltage from voltage line data_2) to the pixel electrode (anode of OLED). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Noguchi to the OLED pixel circuit of Hyeon in view of Takahara so as to initialize the voltage of the pixel electrode. Since the covering layer as disclosed by Hyein is an extension of the pixel electrode, the combination of Hyeon, Takahara, and Noguchi teaches wherein the covering layer has a same voltage level as the initialization voltage.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691